United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-2748
                                  ___________

United States of America,              *
                                       *
                  Appellee,            * Appeal from the United States
                                       * District Court for the Western
      v.                               * District of Missouri.
                                       *
Shawn M. Simmer,                       *      [UNPUBLISHED]
                                       *
                  Appellant.           *
                                  ___________

                             Submitted: November 21, 2003

                                 Filed: December 1, 2003
                                  ___________

Before BYE, FAGG, and BOWMAN, Circuit Judges.
                          ___________

PER CURIAM.

      Shawn M. Simmer appeals the sentence the district court* imposed after
Simmer pleaded guilty to one count of bank robbery, in violation of 18 U.S.C. §
2113(a). Simmer's counsel has moved to withdraw and filed a brief under Anders v.
California, 386 U.S. 738 (1967), contesting a 3-level increase under U.S.S.G. §
2B3.1(b)(2)(E) for brandishing or possessing a dangerous weapon. The record shows
Simmer possessed a pellet gun or BB gun when he robbed the bank, and the teller

      *
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
believed Simmer was carrying a gun; thus, we conclude the district court properly
applied the increase. See U.S.S.G. § 1B1.1, comment. (n.1(d)(ii)). Having
independently reviewed the record under Penson v. Ohio, 488 U.S. 75, 80 (1988), we
find no nonfrivolous issues.

      We affirm the district court and grant counsel's motion to withdraw.
                      ______________________________




                                       -2-